              Case 2:19-cr-00245-RAJ Document 75 Filed 04/07/21 Page 1 of 3




 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7   UNITED STATES OF AMERICA,                    )   No. CR19-245RSM
                                                  )
 8                  Plaintiff,                    )   ORDER GRANTING UNOPPOSED
                                                  )   MOTION TO PROCEED WITH
 9             v.                                 )   GUILTY PLEA HEARING BY VIDEO
                                                  )   CONFERENCING
10   JOSUE CALVARIO,                              )
                                                  )
11                  Defendant.                    )
                                                  )
12
            THE COURT has considered the unopposed motion to proceed with a guilty
13
     plea hearing by video hearing, along with all the records and files in this case and the
14
     General Orders currently in effect.
15
            THE COURT FINDS that the circumstances are as set forth in the motion, and
16
     that a video guilty plea hearing may take place as soon as practical because further
17
     delays in this case would cause “serious harm to the interests of justice,” see General
18
     Order No. 04-20 (3/30/20), for the reasons set forth in the motion. Accordingly,
19
            THE COURT ORDERS that the parties may proceed with a plea hearing by
20
     video conference, consistent with current procedures established by this Court, and
21
     directs the parties to consult with one another and the Court to schedule such a hearing
22
     on Monday, April 12 at 1:00 PM or at an otherwise mutually acceptable date and time.
23
            THE COURT also makes the following specific findings:
24
               1. The Judicial Conference of the United States must find that the
25
                    coronavirus emergency will materially affect the functioning of the
26
                    federal courts generally or a particular court. CARES Act,

       ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED WITH GUILTY                                1601 Fifth Avenue, Suite 700
       PLEA HEARING BY TELECONFERENCING                               Seattle, Washington 98101
       (Josue Calvario; CR19-245RSM) - 1                                         (206) 553-1100
           Case 2:19-cr-00245-RAJ Document 75 Filed 04/07/21 Page 2 of 3




 1             § 15002(b)(2)(A). It has done so. See “Judiciary Authorizes Video/Audio
 2             Access During COVID-19 Pandemic,” Administrative Office of the
 3             United States Courts (published March 31, 2020) (available at
 4             https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-
 5             videoaudio-access-during-covid-19-pandemic).
 6          2. The chief district judge of the affected district must specifically find that
 7             “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure . .
 8             . cannot be conducted in person without seriously jeopardizing public
 9             health and safety.” CARES Act, § 15002(b)(2)(A). The Chief Judge
10             Martinez has done so. GO 04-20 (March 30, 2020).
11          3. The Court finds in this particular case that for specific reasons specified in
12             the pleadings that the plea in this case cannot be further delayed without
13             serious harm to the interests of justice.” CARES Act, § 15002(b)(2)(A).
14          4. The defendant must consent. CARES Act, § 15002(b)(4); see also GO 04-
15             20. Mr. Calvario consents by way of filing.
16          5. For all practical purposes, the hearing must take place by
17             videoconference, not telephone conference. Theoretically, a sentencing
18             could be done by telephone conference if “video teleconferencing is not
19             reasonably available.” CARES Act, § 15002(b)(2)(A). A videoconference
20             hearing is reasonably available in this case.
21       DONE this 7th day of April, 2021.
22
23                                           A
                                             RICARDO S. MARTINEZ
24                                           CHIEF UNITED STATES DISTRICT
                                             JUDGE
25
26

     ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
     MOTION TO PROCEED WITH GUILTY                                1601 Fifth Avenue, Suite 700
     PLEA HEARING BY TELECONFERENCING                               Seattle, Washington 98101
     (Josue Calvario; CR19-245RSM) - 2                                         (206) 553-1100
             Case 2:19-cr-00245-RAJ Document 75 Filed 04/07/21 Page 3 of 3




 1
     Presented by:
 2
 3   s/ Christopher M. Sanders
     Assistant Federal Public Defender
 4   Attorney for Josue Calvario
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED                       FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED WITH GUILTY                     1601 Fifth Avenue, Suite 700
       PLEA HEARING BY TELECONFERENCING                    Seattle, Washington 98101
       (Josue Calvario; CR19-245RSM) - 3                              (206) 553-1100
